Title: James Smith to the American Commissioners, [after 17 November 1778]: résumé
From: Smith, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<[after November 17, 1778]: I have received your very extraordinary letter of Nov. 17 and thank you for presenting my case to the count de Vergennes.
You say that if I subscribe to the declaration and take the oath of allegiance to the United States you will give me the customary passport to Calais. Unless this passport will remove all impediments to my going to Dover I cannot guess your meaning. Taking the oath before going to England could be fatal to my liberty and even my life. Nowhere do I find that the acts of Congress require imposing the oath upon any person going to England. Did vou tender it to Dr. Bancroft, Mr. Austin, and Mr. Williams, with whose connections to the British ministry you were acquainted? Without disparaging their characters, why am I to be more suspect than the others? When I expressed willingness to give the most solemn assurances of my affection and duty I meant such assurances as would be binding on a man of honor, not those that would subject me to arrest. The powers you hold were not given to endanger the lives and liberties of your countrymen. Please explain yourselves. I beg you to reach a decision quickly, as my affairs are suffering by my absence.>
